Citation Nr: 1633855	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for cervical spine degenerative disc protrusion due to July 16, 2010 VA right shoulder surgery.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches/constant head pain and numbness/tingling in the right hand, fingers, and forearm due to July 16 2010 VA right shoulder surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2014 the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's file on VBMS.  In February 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  The appeal is again REMANDED to the AOJ.


REMAND

In March 2014, the Veteran testified at a Travel Board hearing before a VLJ.  In July 2016, the Veteran was advised that the VLJ who presided at the March 2014 Board hearing was no longer employed at the Board (due to retirement).  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In August 2016, the Veteran notified the Board that he wishes to appear for an additional in-person hearing at the local VA Regional Office (Travel Board hearing).  Therefore, another Travel Board hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person); see also 38 C.F.R. § 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issues listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and the representative in accordance with 38 C.F.R. § 20.704(b) (2015), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




